Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This office action is in response to amendment/reconsideration filed on 09/22/2022, the amendment/reconsideration has been considered. Claims 1, 15, 21 and 35 have been amended. Claims 1-40 are pending for examination as cited below.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” or similar but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Examiner interpret circuitry as hardware such as ASIC or FPGA with sufficient structure (spec page 24). Such claim limitation(s) is/are: 
… processing circuitry configured to communicate … (claim 1, limitation 2)
… aggregation circuit is configured to receive … (claim 1, limitation 3)
… processing circuitry configured to communicate … (claim 15, limitation 2)
… disaggregation circuit is configured to receive … (claim 15, limitation 3)

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 14-16, 20-25, 30, 34-36, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler et al (US 201 7/0255501 A1) in view of Mula et al. (Pub. No.: US 2018/0278549 A1), hereinafter “Mula”.

Regarding claim 1, Shuler teaches a network switch, comprising: one or more ports, for connecting to a communication network (Shuler fig.1 item #12 initiator node with NIC, item #16 responder node with NIC, [0031-0033] NIC communicate via ports; Note: NIC allows computers to communicate over a computer network, either by using cables or wirelessly, it necessarily includes a port); 
processing circuitry, configured to communicate messages over the communication network via the one or more ports (Shuler [0032-0033] communicate messages between initiator and responder via NIC); and 
a message aggregation circuit (MAC), which is configured to: 
receive messages, which originate in one or more source processes and are destined to one or more destination processes (Shuler [0044-0045], [0047] source node NIC receive payload of local processes, aggregate the message and send to destination, [0048-0050] destination node receive and disaggregate the messages and send to local processes based on communicator context);
send the aggregated message using the processing circuitry, via one of the ports to the communication network en-route to the common destination (Shuler [0049] transmit the aggregated message. Since the messages are aggregated based on common destination address, therefore message will be sent to the common destination among the aggregated messages.).
Shuler however is silent on disclosing explicitly, aggregate two or more of the received messages, that are received over two or more different ones of the ports from the communication network, and, which share a common destination, into an aggregated message.
Mula discloses a similar concept, aggregate two or more of the received messages, that are received over two or more different ones of the ports from the communication network, and, which share a common destination, into an aggregated message (Mula, [0018], multiple sources inject packets into the network toward a common destination in parallel, the packets may aggregate within switches along the route, and as a result, a given switch may receive packets from a different number of sources via different respective input ports.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Mula” into those of Shuler to provide a network switch includes circuitry and multiple ports, including multiple input ports and at least one output port, configured to connect to a communication network. The circuitry includes multiple distinct-flow counters, which are each associated with a respective input port and with the output port, and which are configured to estimate respective distinct-flow counts of distinct data flows received via the respective input ports and destined to the output port.  

Regarding claim 2, the combined system of Shuler and Mula discloses the invention as in parent claim above, including, further comprising a host interface for connecting to one or more local processors, wherein the MAC is configured to receive one or more of the messages from the one or more local processors over the host interface (Shuler [0044-0045] receive payload of local processes at NIC).

Regarding claim 3, the combined system of Shuler and Mula discloses the invention as in parent claim above, including, wherein the MAC is configured to receive one or more of the messages from one or more remote processors over the communication network, via the ports (Shuler [0049] responder node NIC received message from initiator node NIC, [0031-0033]).

Regarding claim 4, the combined system of Shuler and Mula discloses the invention as in parent claim above, including, wherein the two or more messages share a common destination network node, and wherein the MAC is configured to cause the processing circuitry to send the aggregated message to the common destination network node (Shuler [0036] aggregate all MPI messages that have the same destination address and transmit the aggregated message).

As to claim 5 is rejected for same rationale as applied to claim 1 above.
Regarding claim10, the combined system of Shuler and Mula discloses the invention as in parent claim above, including, wherein the MAC is configured to aggregate the messages as part of transport-layer processing (Shuler [0036] aggregated message comprise a transport header).

Regarding claim 14, the combined system of Shuler and Mula discloses the invention as in parent claim above, including, wherein the one or more ports, the processing circuitry and the MAC are comprised in a network device (Shuler [0047][0049] host with NIC aggregate/disaggregate messages).

Regarding claim 15, Shuler teaches a switch, comprising: one or more ports, for connecting to a communication network (Shuler [0031-0033]); 
processing circuitry, configured to communicate messages over the communication network via the one or more ports (Shuler [0032-0033] communicate messages between initiator and responder via NIC); and 
a message disaggregation circuit (MDC), which is configured to: 
receive from the processing circuitry an aggregated message that was received from the communication network via one of the ports, the aggregated message aggregated from two or more messages originating in one or more source processes and destined to multiple destination processes (Shuler [0044-0045], [0047] source node NIC receive payload of local processes, aggregate the message and send to destination); 
disaggregate the aggregated message into the two or more messages [0048-0050] destination node receive and disaggregate the messages and send to local processes based on communicator context).
 Shuler however is silent on disclosing explicitly, send the two or more messages via two or more different ones of the ports to the communication network, en-route to the multiple destination processes.
Mula discloses a similar concept, send the two or more messages via two or more different ones of the ports to the communication network, en-route to the multiple destination processes (Mula, [0018], multiple sources inject packets into the network toward a common destination in parallel, the packets may aggregate within switches along the route, and as a result, a given switch may receive packets from a different number of sources via different respective input ports.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Mula” into those of Shuler to provide a network switch includes circuitry and multiple ports, including multiple input ports and at least one output port, configured to connect to a communication network. The circuitry includes multiple distinct-flow counters, which are each associated with a respective input port and with the output port, and which are configured to estimate respective distinct-flow counts of distinct data flows received via the respective input ports and destined to the output port.

Regarding claim 16, the combined system of Shuler and Mula discloses the invention as in parent claim above, including, wherein the MDC is configured to disaggregate the aggregated message as part of transport-layer processing (Shuler [0036]).

Regarding claim 20, the combined system of Shuler and Mula discloses the invention as in parent claim above, including, wherein the one or more ports, the processing circuitry and the MDC are comprised in a network device (Shuler [0044-0045]).

Regarding claims, 21-25, 30, 34-36, 40, they do not teach or further define over the limitations in claims 1-4, 10, 14-16, 20 respectively. Therefore, claims 21-25, 30, 34-36, 40 are rejected for the same reasons as set forth in claim 1-4, 10, 14-16, 20.

Claims , 7-9, 11-13, 17-19,  27-29, 31-33, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler et al (US 2017/0255501 A1) as applied to claims 1-4, 10, 14-16, 20-24, 30, 34-36, 40 above and further in view of Raikin et al (US 2015/0269116 A1).

Regarding claim 7, Shuler and Mula discloses the invention as in parent claim above. Shuler and Mula however does not disclose, wherein the MAC is configured to terminate aggregation of the aggregated messages responsive to expiry or a timeout.
Raikin discloses a similar concept, wherein the MAC is configured to terminate aggregation of the aggregated messages responsive to expiry or a timeout (Raikin [0125][0132] abort transaction when timeout exceed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuler in view of Raikin for messages share a common destination path via the network, and wherein the MAC is configured to cause the processing circuitry to send the message to the common destination path.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform message exchange more efficiently (Raikin [0058]).

Regarding 8, the combined system of Shuler, Mula and Raikin discloses the invention as in claim above including, wherein The MAC is configured to terminate aggregation of the aggregated message responsive to a total size of the aggregated message reaching a predefined limit (Raikin [0125][0127] abort the transaction when read and write sets exceed the TX-Address table).

Regarding claim 9, the combined system of Shuler, Mula and Raikin discloses the invention as in claim above including, wherein the MAC is configured to terminate aggregation of the aggregated message responsive to receiving an aggregation termination request (Raikin [0058] send TX-ABORT message that cause the transaction to abort).

Regarding claim 11, the combined system of Shuler, Mula and Raikin discloses the invention as in claim above including, wherein the messages comprise at least read requests, and wherein the MAC is configured to: aggregate at least the read requests into the aggregated message; and upon receiving one or more aggregated responses in response to the aggregated message, disaggregate the one or more aggregated responses at least into multiple read responses that correspond to the read requests (Raikin [0058] NIC perform READ/WRITE operation, Shuler [0047][0050] aggregate/disaggregate message).

Regarding claim 12, the combined system of Shuler, Mula and Raikin discloses the invention as in claim above including, wherein the MAC is configured to aggregate in the aggregated message one or more additional messages in addition to the read request (Shuler [0047], Raikin [0058]).

Regarding claim 13, the combined system of Shuler, Mula and Raikin discloses the invention as in claim above including, wherein the messages comprise at least one message type selected from a group of types consisting of: 
Remote Direct Memory Access (RDMA) READ messages; 
RDMA WRITE messages; and 
RDMA ATOMIC messages (Raikin [0063] listing 2 includs RDMA-R, RDMA-W, RDMA-ATOMIC). 

Regarding claim 17, the combined system of Shuler, Mula and Raikin discloses the invention as in claim above including, wherein the aggregated message comprises at least read requests; wherein the MDC is configured to disaggregate the aggregated message into at least the read requests; and wherein the apparatus further comprises a message aggregation circuit (MAC) configured to receive read responses corresponding to the read requests, to aggregate the read responses into one or more aggregated respons.es, and to send the one or more aggregated responses using the processing circuitry over the communication network (Raikin [0058] NIC perform READ/WRITE operation, Shuler [0047][0050] aggregate/disaggregate message).

Regarding claim 18, the combined system of Shuler, Mula and Raikin discloses the invention as in claim above including, wherein the MAC is configured to group the read responses in the one or more aggregated responses in a grouping that differs from the grouping of the read requests in the aggregated message (Shuler [0047], Raikin [0058]).

Regarding claim 19, the combined system of Shuler, Mula and Raikin discloses the invention as in claim above including, wherein the messages comprise at least one message type selected from a group of types consisting of: Remote Direct Memory Access (RDMA) READ messages; RDMA WRITE messages; and RDMA ATOMIC messages (Raikin [0063] listing 2).

Regarding claim, 27-29, 31-33, 37-39, they do not teach or further define over the limitations in claim 7-9, 11-13, 17-19 respectively. Therefore, claim 27-29, 31-33, 37-39 are rejected for the same reasons as set forth in claim 5, 7-9, 11-13, 17-19. 

Claims 6, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler and Mula as applied to claims 1-4, 10, 14-16, 20-24, 30, 34-36, 40 above and further in view of Reinhardt et al (US 2016/0352598 A1).

Regarding 6, Shuler and Mula teaches, wherein the MAC is configured by joining messages that are destined to neighboring address ranges defined in the common destination (Shuler [0006][0016] MPI defined address space which process group can operate; aggregated MPI message by assembling pointers to message data, [0036] create the aggregated message is to aggregate messages that have the same destination).
However, Shuler and Mula does not explicit teach configured to compress the message.
Reinhardt et al teaches configured to compress the message (Reinhardt [0010][0038] combined and compressed messages have the same destination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuler and Mula in view of Reinhardt for configured to compress the message.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to perform message exchange more efficiently (Reinhardt [0038]).

Regarding claim 26, it does not teach or further define over the limitations in claim 6. Therefore, claim 26 is rejected for the same reasons as set forth in claim 6.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cardona et al., US 20140019574 A1: Remote Direct Memory Access Socket Aggregation.
Ayoub, US 20140258438 A1: NETWORK INTERFACE CONTROLLER WITH COMPRESSION CAPABILITIES
Shahar et al., US 20190171612 A1: Network adapter with a common queue for both networking and data manipulation work requests.
Barron et al., US 20160092362 A1: MEMORY NETWORK TO ROUTE MEMORY TRAFFIC AND I/O TRAFFIC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446